Citation Nr: 1427095	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that his PTSD symptoms have worsened since his last VA examination in September 2009.  Specifically, he noted that he was recently fired from his job due to an inability to perform occupational tasks.  He also stated that the marriage with his wife was slowly deteriorating due to his depressed mood, anxiety and chronic sleep impairment.  He also maintained that he experienced both suicidal and homicidal thoughts, and he was "slowly pushing away everyone around" him.  See May 2010 Notice of Disagreement, January 2011 Form 9 appeal.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of PTSD, more contemporaneous medical findings are needed to evaluate the disability on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was scheduled for a VA examination in July 2013, but failed to appear.  In its March 2014 brief, the Veteran's representative maintained that the Veteran was aware that an examination was planned to be scheduled to evaluate the severity of his service-connected PTSD, but he was not notified of the date of the examination.  The record includes a computer print-out regarding the cancellation of the examination that reads: "Veteran okayed appointment but did state he was out of town a lot.  Then no showed.  We left messages and he called left a phone [number] to call other then his home.  We called that one back and it was disconnected.  Works for the oil fields."  

It appears there may have been some confusion as to the scheduling of the examination.  Thus, the Board will remand to afford the Veteran the opportunity to present for a VA examination.  The Veteran is notified that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).

The record also shows that the Veteran has been receiving ongoing VA mental health treatment.  However, the most recent VA treatment records in the Veteran's claims file are from May 2011.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records since this time.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since May 2011.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After proper notice is sent to the Veteran, schedule him for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.

3.  In the event the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



